Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 14, 2020

                                      No. 04-19-00787-CV

    Mary HINOJOSA and All Occupants of 630 Alta Sita Street San Antonio, Texas 78237,
                                     Appellant

                                                v.

                        FINANCE OF AMERICA REVERSE, LLC,
                                     Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV05604
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        Appellants’ brief was originally due January 16, 2020. Appellants’ first motion for
extension of time was granted, extending the deadline for filing the brief to February 18, 2020.
On February 13, 2020, appellants filed a motion requesting an additional extension of time to file
the brief until March 11, 2020, for a total extension of 55 days. After consideration, we GRANT
the motion and ORDER appellants to file their brief by March 11, 2020.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court